Per Curiam.

Petitioner does not question the jurisdiction of the trial court of either his person or of the offense with which he was charged. He complains because the Court of Appeals did not order a bill of exceptions of the criminal case for use in this habeas corpus proceeding. Such complaint is without merit. A habeas corpus proceeding is not available to review the evidence presented in a criminal trial.
Petitioner complains further'that after his conviction and sentence he filed a notice of appeal and requested a bill of exceptions furnished at the county’s expense, which request was refused, and that his appeal was thus thwarted, and claims that, therefore, notwithstanding a bill of exceptions was there*193after furnished him and he may still pursue his remedy by securing leave to appeal, he should be granted his freedom by the Court of Appeals for Madison County in this habeas corpus proceeding. Again, the answer is that his remedy is by way of appeal, and that habeas corpus is not a substitute therefor.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Herbert and Peck, JJ., concur.